UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant o Filed by a party other than the registrant x Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. x Definitive Additional Materials. o Soliciting Material Under Rule 14a-12. IMH SECURED LOAN FUND, LLC (Name of Registrant as Specified in Its Charter) THE COMMITTEE TO PROTECT IMH SECURED LOAN FUND LGM CAPITAL PARTNERS LLC G. LOUIS GRAZIADIO III WILLIAM R. LANG TODD A. MIKLES RONALD TUCEK CLIFF RATLIFF (Name of Person(s) Filing Proxy Statement if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: oFee paid previously with preliminary materials. oCheck box if any part of the fee is offset as provided by Exchange Act Rule 0-1 1(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: The following is a copy of the Complaint filed in the Court of Chancery of the State of Delawareby certain members of The Committee to Protect IMH Secured Loan Fund against IMH Secured Loan Fund, LLC, IMH Financial Corporation, Investors Mortgage Holdings Inc., IMH Holdings, LLC, IMH Management Services, LLC, Shane Albers, William Meris, and Steve Darak in connection with the conversion transactions. IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE RONALD TUCEK, CLIFF RATLIFF, and LGM CAPITAL PARTNERS LLC, Plaintiffs, v. IMH SECURED LOAN FUND, LLC, IMH FINANCIAL CORPORATION, INVESTORS MORTGAGE HOLDINGS INC., IMH HOLDINGS, LLC, IMH MANAGEMENT SERVICES, LLC, SHANE ALBERS, WILLIAM MERIS, and STEVEN DARAK, Defendants. ) C.A. No. 5561-VCS FIRST AMENDED VERIFIED COMPLAINT Plaintiffs Ronald Tucek (“Tucek”), Cliff Ratliff (“Ratliff”), and LGM Capital Partners LLC (“LGM Capital Partners;” and collectively, “Plaintiffs”), by their undersigned counsel, for their verified complaint, allege the following, upon information and belief, except for those allegations which are based on knowledge: INTRODUCTION 1.This action involves a transaction in which an investment Fund (the “Fund”) is to be converted into a Delaware corporation and, as part of the transaction, the Fund will acquire the Fund’s manager, at an excessive and unfair price that would enrich the individual defendants who are the owners of the Manager and the proponents of the Conversion Transaction.The transaction is a naked grab of assets by the Defendants for their personal benefit at the expense of the unitholders of the Fund, including Plaintiffs.The mismanagement by the individual defendants who are the owners of the Manager, caused the Fund to lose more than 50% of its value in the last four years, while the individual defendants took excessive compensation for themselves.Now they are now trying to take for themselves a substantial portion of what little is remaining in the Fund. 2.Through this action, Plaintiffs seek to enjoin the consummation of this self-dealing transaction by Defendants that would convert a Delaware limited liability company, IMH Secured Loan Fund, LLC (the “Fund”), into a Delaware corporation, IMH Financial Corporation (“IMH” or the “Company”), and deprive the Unitholders of valuable rights they now enjoy.The Fund is a Delaware LLC that makes loans to real estate developers. 3.On February 11, 2010, the Fund’s manager, Investors Mortgage Holdings, Inc. (the “Manager”), its affiliates, including IMH Holdings, LLC (“Holdings”) and the individual defendants Shane Albers (“Albers”), William Meris (“Meris”) and Steven Darak (“Darak,” together with Albers and Meris, the “Individual Defendants,” and together with the Manager and Holdings, the “IMH Defendants”), entered into an Agreement and Plan of Conversion and Contribution (the “Conversion Agreement”), to effectuate these transactions.This Conversion Agreement was subsequently replaced by a May 5, 2010 Conversion Plan Agreement. 4.Pursuant to the Conversion Agreement, Unitholders of the Fund would receive 220.3419 of either non-transferable shares of IMH Class B or IMH Class C shares, or a combination thereof, for each unit.The Conversion Agreement contemplates that the Class B shares will eventually be converted to IMH shares, though subject to lengthy transfer restrictions, which are to be listed on an exchange, while up to $50 million of Class C shares are to be redeemed at the Manager’s discretion, with the proceeds from a proposed (but in reality unlikely) -2- initial public offering, assuming that IMH can achieve an initial public offering.Any such Class C shares not redeemed will be converted into Class B shares. 5.The terms of the Conversion Transactions were not the product of an arm’s length negotiation, but rather were designed as a self-dealing scheme to take assets out of the Fund for the benefit of the principals of the Manager.The principals of the Manager, including Messrs. Albers, Meris and Darak, purported act on behalf of the Fund and the Unitholders in the course of negotiating the conversion plan and the terms of the Conversion Transactions, even though these principals have severely conflicting interests from those of the Unitholders of the Fund. 6.Under the Conversion Agreement, the Individual Defendants would be enriching themselves at the expense of the Fund’s members because: (1) IMH would be required to purchase the equity of the Manager and Holdings, which are 90% owned by Albers and Meris, for approximately $18 million in IMH stock, despite the fact that the Manager and Holdings are nearly insolvent; (2) Albers and Meris would receive liquidation distributions on their IMH shares if IMH meets certain guidelines; (3) IMH would assume the Manager’s over $7 million in current expenses and its future expenses; (4) Albers and Meris would become executives and directors of IMH, and receive lucrative, although yet to be negotiated, employment agreements, stock incentives and other remuneration, and the ability to receive up to 1,800,000 shares of unrestricted IMH common stock not subject to transfer restrictions under the 2010 Stock Incentive Plan; (5) Albers and Meris and other executives of the Manager and Holdings would also own over 5% of IMH; and (6) Albers and Meris would also receive as yet undisclosed indemnification agreements. 7.Both the Fund and the Manager are in a dire financial situation and the Manager and Holdings have a track record of mismanagement and failure.Stockholders’ equity -3- as of December 31, 2009, has decreased to $321.9 million from $730 million, a loss of over $400 million.As of December 31, 2009, the Fund had $963,000 in cash.As of December 31, 2009 only 5 of the Fund’s 55 loans outstanding were not in default and the Fund's loans in default represented 97.7% of the total outstanding principal amount of the Fund's loans.As of December 31, 2009, the Fund was exercising lender’s remedies which could lead to its foreclosure upon 19 of the 50 loans in default and the Fund anticipated that similar actions would be taken on an additional six loans in its portfolio.The Fund has not originated any loans or allowed any redemptions by Unitholders of their investments since October 2008 or made any distributions to the Fund’s Unitholders since the second quarter of 2009.The mismanagement by the Manager has caused the Fund’s auditor to question whether the Fund can continue as a going concern. 8.The Manager earned fees in excess of $93 million over the last four years, despite the Fund’s loss of over $400 million (55%) of stockholders’ equity.The Manager’s fees amounted to 12.7% of the Fund’s capital.The Manager obtained origination fees and points associated with new mortgages and the modification of existing mortgages.The Manager and Holdings are no longer able to generate such fees because the Fund is not originating any loans and there is an approximately 98% default rate on loans issued by the Fund. 9.Because they are no longer able to generate the substantial fees they generated in the past, the principals of the Manager and Holdings have devised the Conversion Transactions to milk assets from the Fund and enrich themselves.The Conversion Transactions represent a grossly self-interested proposal by Defendants to obtain value for their nearly insolvent advisory business and generate fees and other benefits for themselves out of the Fund. 10.In order to gain the necessary Unitholder approval of these transactions, Defendants filed a proxy statement with the Securities and Exchange Commission (“SEC”).The -4- Fund stated in the Consent Solicitation/Prospectus, pursuant to which a vote for the Conversion Transactions is being solicited (the “Consent Solicitation/Prospectus”), that a primary purpose of the initial public offering and the Conversion Transactions is to achieve liquidity for Fund Unitholders, and thus the failure of an initial public offering to occur would undermine a claimed primary objective of the Conversion Transactions.1Defendants misled Unitholders, falsely stating that an IPO is likely and that Jefferies & Co. would be underwriting it.It is in fact highly unlikely that IMH will be able to go public because both the Fund and the Manager are in a dire financial situation and the Manager and Holdings have a track record of mismanagement and failure. 11.If the Conversion Transactions proceed to closing, Plaintiffs will be irreparably harmed as: (1) it is unlikely that the IPO will proceed; (2) even if an IPO occurs, the Class B shares received by the Unitholders, which will be convertible to restricted IMH shares, will be subject to a lock up and not transferable for a period anywhere from six months to a year; (3) the Class C shares will be redeemed, if at all, at a price that will be less than the Unitholders’ initial investment; (4) the Unitholders will be forced to take a reduction in their tax basis, and, thus, will lose any tax benefits which have accrued to them as a consequence of the Fund’s losses; (5) they will lose redemption rights under Article 11 of the Fund’s Operating Agreement; (6) they will also lose the right to be cashed out as provided for in that section of the Operating Agreement which refers to “roll-up” transactions, which are transactions involving the conversion of the Fund and the issuance of securities of the rolled up entity; and (7) they will lose their appraisal rights. 1The Consent Solicitation/Prospectus is provided as Exhibit A.The Conversion Agreement is available at Annex A to the Consent Solicitation/Prospectus. -5- 12.The Consent Solicitation/Prospectus, pursuant to which a vote for the Conversion Transactions is being solicited, is false, misleading and coercive.The Consent Solicitation/Prospectus fails to disclose that the true purpose of the Conversion Transactions is to benefit and entrench the Manager.Further, it does not contain an opinion indicating that the terms of the Conversion Transactions are fair to the Unitholders or the Fund. 13.The Conversion Transactions are also the product of an unfair process.According to the Consent Solicitation/Prospectus, the vote on the Conversion Transactions was scheduled to close on Monday, June 14, 2010.On June 9 and June 10, 2010, less than 30 days after the commencement of the Fund’s consent solicitation, but before the Unitholders had a chance to respond, Defendants issued a press release and Form 8-K/A filing, announcing that they were closing the vote, and no longer taking any further votes or revocations of prior investor or Unitholder votes.Defendants stated that they had obtained the necessary votes to approve the Conversion Transactions.This announcement was made despite the fact that the results have not been certified by an independent inspector of elections and do not take into account any revocations delivered to the Committee. 14.Plaintiffs bring this action to: (i) enjoin the Conversion Transactions; (ii) enjoin the finalization or certification of any Unitholder vote pursuant to the misleading Consent Solicitation/Prospectus and additional statements made by Defendants; (iii) ensure the dissemination of a full and fair Consent Solicitation/Prospectus; (iv) redo the vote on the Conversion Transactions; (v) cause the Manager to provide Plaintiffs with the email addresses of any Unitholders and their broker-dealers that the Manager used in its solicitation of consents; and (vi) remove the current Manager. -6- PARTIES 15.Plaintiff Ronald Tucek is a holder of units of the Fund, and has been a holder at all relevant times hereto.He is a resident of Illinois. 16.Plaintiff Cliff Ratliff is a holder of units of the Fund, and has been a holder at all relevant times hereto.He is a resident of Maryland. 17.Plaintiff LGM Capital Partners LLC owns an economic and beneficial ownership interest in units of the Fund and has held such interest at all relevant times hereto.It is a Delaware LLC. 18.Defendant IMH Secured Loan Fund, LLC, is a Delaware limited liability company that maintains its principal place of business is in Scottsdale, Arizona.It is principally governed by the Operating Agreement.2 19.Defendant Investors Mortgage Holdings, Inc., or the Manager, is an Arizona corporation, with a principal place of business in Scottsdale, Arizona.It is 90% owned by Individual Defendants Albers and Meris, who serve as the Manager’s chief executive officer and president, respectively.Defendant Darak is the Manager’s chief financial officer. 20.Defendant IMH Holdings, LLC is an entity affiliated with and wholly owned by the Manager and is a holding company for two entities that are also affiliated with the Manager, Defendant IMH Management Services, LLC, and SWI Management, LLC.It has its principal place of business in Scottsdale, Arizona. 21.Defendant IMH Management Services, LLC (“IMH Services”), is an Arizona limited liability company with its principal place of business in Scottsdale, Arizona. 2The Operating Agreement is attached as Exhibit B. -7- IMH Services provides the Fund and affiliates of the Manager with human resources and administrative services, employees, and was established in 2007. 22.Defendant Shane Albers is the chief executive officer of the Manager, one of its two directors (Meris being the other director) and one of its principal stockholders.Albers intends to be one of the directors of IMH after the Conversion Transactions. 23.Albers was the person primarily responsible for the strategic positioning and vision of the Fund, was the “chairman” of its purported loan committee, and the primary author of its underwriting standards and loan administrative policy. 24.The Manager has no compensation policy, and thus Albers and Meris determine their own compensation, which is equal to a salary and cash bonus.For the year ended 2010, for instance, Albers will earn a base salary of $550,000 in his position with the Manager. 25.After the Conversion Transactions, Albers’ remuneration will significantly increase, as he will receive a significant portion of the $18 million in stock for the sale of the Manager, giving him 2.3% of the Company’s stock, will receive a base salary that is expected to be no less than his base salary for the year ending December 31, 2010 ($550,000), which has yet to be determined and will participate in a long term incentive stock program. 26.Defendant William Meris is the other director of the Manager and its president, and is the person responsible for the Fund’s day to day operations. 27.For the year ended December 31, 2010 Meris was paid a base salary of $420,000 and was eligible to receive a cash bonus. 28.As a consequence of the Conversion Transactions, he will become a director of IMH, and be eligible to receive significant remuneration including an employment -8- package with a base salary that is expected to be no less than his base salary for the year ending December 31, 2010 ($420,000), and long term stock incentives. 29.Meris will also receive a significant portion of the $18 million in IMH stock which IMH will pay to purchase the Manager, giving him 2.3% of IMH’s outstanding stock. 30.Defendant Steven Darak is the Manager’s chief financial officer and principal accounting officer.As such, Darak was responsible for the Fund’s financial reporting and securities law compliance.In 2008, he received a base salary of $240,000. 31.As a consequence of the Conversion Transactions, Darak will receive over 50,000 shares of IMH stock, although he owns no units in the Fund. 32.Defendant IMH Financial Corporation (“IMH”) is a Delaware corporation through which the Conversion Transactions will be effected, and is named herein for purposes of injunctive relief. FACTS The Funds’ Dismal Financial State 33.The Manager is the outside manager of the Fund that has responsibility over almost all matters affecting the Fund and its operations.As stated in the Operating Agreement at Section 3.1, “the Manager has exclusive control over the business of the Company [Fund]”. 34.More specifically, the Manager has responsibility for the Fund’s underwriting, managing its investments, entering into agreements with lenders, originating mortgages, managing its mortgage investments, accounting, tax and legal matters, communicating with regulatory agencies, performing internal reviews of the Fund’s investments -9- and loans, and determining how and when to investment the Fund’s capital, among other things.Operating Agreement at Sections 3.1-3.3.3. 35.Under the Operating Agreement, the Manager cannot impair the ability of the Fund to carry on its business, admit another manager, or sell all or a substantial portion of the Fund’s assets, without a vote of the majority in interest. 36.Moreover, the Manager’s right to indemnification from the Fund is allowed only under the very limited circumstance in which all of the following conditions are satisfied:(1) the Manager has determined in good faith, that the course of conduct leading to the loss or liability was in the best interests of the Fund; (2) the Manager was acting on behalf of the Fund; (3) the liability was not the result of negligence of misconduct by the Manager; and (4) the indemnification will be paid from Fund assets.Operating Agreement at Section 3.5.1. 37.The Fund pays the Manager an annual management fee of 0.25% of the Earnings Assets Base or the mortgages held by the Fund and property acquired through foreclosure upon which income is being accrued, and 25% of the late fees, penalties, or any net proceeds from the sale of a foreclosed asset after payment to the Fund of its principal and interest due in connection with the loan associated with the foreclosed property.Operating Agreement at Sections 2.14 and Article 14. 38.According to the Consent Solicitation/Prospectus, the Manager is also entitled to receive 100% of all origination fees and points associated with new mortgages, and the modification of existing mortgages. 39.Thus, the only means for the Manager to earn fees from the Fund is if the Fund is originating, processing, servicing, or extending mortgages, through the management feeor through late fees, penalties, or any net proceeds from the sale of a foreclosed asset. -10- 40.The Manager earned fees in excess of $93 million over the last four years, despite the Fund’s loss of over $400 million (55%) of stockholders’ equity.The Manager’s fees amounted to 28.9% of the Fund’s net asset value as of December 31, 2009. 41.The Fund was sold through a network of brokers related to Albers throughout the United States, in a continuous public offering. 42.The Fund was commenced and started operating in 2003 for the exclusive purpose of originating, acquiring, and managing commercial real estate loan investments consisting primarily of short-term commercial mortgage loans in the $10 million to $15 million range, collateralized by first mortgages on real property.Most of the loans had short maturities of between six to 24 months, and were supposed to be made to creditworthy borrowers, as determined by the Manager.The Fund invested in mortgage loans principally in the southwest, particularly Arizona and California. 43.The Fund is primarily governed by the Operating Agreement, which was initially entered into in 2003, and amended in 2006.Under Section1.3 of the Operating Agreement, the purpose of the Fund is to generate earnings and cash flow to distribute to the Unitholders by purchasing mortgage investments. 44.The Fund’s primary source of income is from interest and fees on mortgage loans, including default interest and fees. 45.The Fund is a hard money real estate finance company, which lends money on real estate projects more quickly than traditional banks, collateralizing these loans by a first mortgage on the property subject to the loan, and personal guarantees. 46.The key to such “hard money” lenders, as they are known, is the proper assessment of the underlying collateral.Once a borrower defaults, the hard money lender quickly forecloses on the property and resells those assets. -11- 47.In the instance of the Fund, the Manager further extended loans on real estate properties based upon the personal guarantees of individuals associated with those properties. 48.The lending parameters, had they been adhered to, would have made losses from the recent economic downturn unlikely.Defendants lent money on hard assets at a 60% loan to value ratio with personal guarantees for the remainder of the loan.Had it done appropriate due diligence and adhered to proper underwriting standards, even if the borrower defaulted, the Fund should have been able to recover the value of the loan from the value of the hard asset and/or appropriately documented personal guarantees from creditworthy individuals. 49.Even with a dramatic decline in the real estate market, had the Manager done appropriate due diligence, the Fund was structured so that it should not have lost significant value. The Manager 50.The Manager is owned and controlled by Individual Defendants Albers and Meris. 51.Under Section3.1 of the Operating Agreement, the Manager, and therefore Albers and Meris, has exclusive control over the business of the Fund, including the power to determine how the Fund would invest its assets, make mortgage investments and all the duties related to that responsibility, deal with Unitholders, take responsibility for all accounting, tax and legal matters, perform internal reviews of the Fund’s investments and loans, determine how and when to invest the Fund’s capital and determine the course of action to take when the Fund’s loans are in default. -12- 52.Under Section3.1.6, the Manager also has the right to employ others, such as Holdings, as necessary to operate the Fund and has the obligation to retain all adequate records of the Fund. 53.However, under Section3.2.2, the Manager cannot, in significant part:(1)do any act which would make it impossible to carry out the ordinary business of the Fund; (2)sell all or substantially all of the assets of the Fund without a vote and consent of a majority; (3)amend the operating agreement without a vote of the majority of Unitholders; and (4)cause the merger or other reorganization of the Fund without the prior consent of the majority of Unitholders. 54.Under Section3.4, “the Manager has a fiduciary responsibility for the safekeeping and use of all funds and assets of the [fund], whether or not in the Manager’s possession of control, and the Manager will not employ, or permit another to employ the [fund’s] Funds or assets in any manner except for the exclusive benefit of the [fund].” 55.Section 3.4 further states that, the Fund shall not allow any Unitholder “to contract away the fiduciary duty owed to any [Unitholder] by the Manager under common law,” thus admitting that the Manager maintains common law fiduciary duties to Unitholders. 56.The Manager is not entitled to indemnification for any loss which it may suffer as a consequence of negligence or other wrongdoing under Section3.5.1, or violations of federal or state securities laws as a consequence of misconduct or successful adjudication on the merits or a dismissal with prejudice, exonerating the Manager. The Fund’s Performance Declines 57.The Manager, Holdings and the Individual Defendants did lose the Fund’s money.By the end of 2008, the Fund was experiencing significant claims for -13- redemption as well as defaults on its loans, and foreclosures.By April2009, the Fund had written off almost half the value of its properties. 58.By October2008, the Manager ceased accepting new member capital, forbid new redemption requests, cancelled any existing redemption requests, and stopped originating any new loans-the Fund’s primary source of income. 59.Although the market events of mid to late 2008 contributed to the Fund’s losses, as the Manager and Individual Defendants effectively admit in the Company’s Form10-K for the period ended December31, 2009 (the “2009 10-K”), the losses were exacerbated by the Manager’s and Individual Defendants’ mismanagement of the Fund in two areas: (1)their failure to perform appropriate due diligence; and (2)their inability to maintain internal controls. 60.As the Manager admitted in the 2009 10-K, its “underwriting standards may not have protected [the Fund] from loan defaults” thus exposing the Fund to the risk that the “underwriting the Manager performed did not...reveal all material facts pertaining to the borrower and the collateral” leaving the Fund with “a greater risk of default by [the Fund’s] borrowers.”2009 10-K at 21. 61.By taking personal guarantees from persons whose creditworthiness was questionable in order to support high risk loans, the Manager left the Fund exposed to significant declines in portfolio value while simultaneously rendering it incapable of recovering on its loans if the real estate market were to collapse-which is precisely what occurred. 62.As the Manager stated in the 2009 10-K, guarantors of the portfolio loans may not have had sufficient assets to support their guarantees, such that “if there is a default on a particular commercial mortgage loan and the guarantee, the only recourse may be to -14- foreclose upon the mortgaged real property,” which the Manager admitted that it did not have the experience to manage.2009 10-K at32. 63.Further, the Fund admittedly lacked appropriate internal controls. 64.As indicated in the 2008 10-K, by late 2008, the Fund replaced its then current auditor with BDO Seidman (“BDO”), a nationally recognized accounting firm. 65.As further admitted in the 2008 10-K, by April2009, the Fund was forced to take a major write down of its assets when it marked to market the value of its portfolio—sustaining a net loss of $258.3million.Under Generally Accepted Accounting Principles (“GAAP”), the Fund was not required to “mark to market” the properties or mortgage assets.The Manager’s use of the term “mark to market” misled the Unitholders into thinking that the loss or impairment was temporary.The loss is rather a provision for credit losses and impairment charges deemed to be other than temporary.GAAP requires the Fund to report the historical cost basis of its assets unless there is a real potential credit loss or material impairment. 66.The sudden write off at the end of 2008 resulting in a net loss of over $258million was caused in significant part by the Manager’s and the Individual Defendants’ mismanagement. 67.As the Manager explains in the 2009 10-K, of the Fund’s 55loans, 50 were in foreclosure, with a principal amount of $532million in default.Again as the Manager admits in the Fund’s Form10-K for the period ended December31, 2009 (the “2009 Form 10-K”) (which was not filed until April15, 2010), under its watch, the Fund lacked sufficient internal controls, such that “[substantial work has been required, and may continue to be required, to implement, document, assess, test and remediate” the Fund’s system of internal controls, leading to “material weakness in [the Fund’s] internal control over financial reporting could...result in errors in [the Fund’s] financial statements.” -15- 68.As stated in the Fund’s Form 10-Q for the period ended March 31, 2010, at March 31, 2010, 46 of the Fund’s 47 loans with outstanding principal balances totaling $517,922,000 were in default.The Fund is exercising lender’s remedies which could lead to its foreclosure upon 16 of the 46 loans in default.The Fund anticipates that similar actions will be taken on an additional six loans in its portfolio and that of the 22 loans upon which the Fund is exercising lender’s remedies, the Fund expects to complete the foreclosure process on the majority of such loans during the last three quarters of 2010. 69.In the Consent Solicitation/Prospectus, the Fund states that it has historically focused on the issuance of construction loans.If the Fund’s performance is compared to that of the total delinquency of construction loans, the Fund experienced a far greater delinquency rate than the nationwide average. 70.The Fund’s losses were thus caused not only by the decline in the real estate market, but also the failure of the Manager to perform due diligence, adhere to appropriate underwriting standards and keep appropriate internal records. The Manager’s Compensation Declines 71.As noted above, the Manager received fees in excess of $93 million over the last four years, despite the Fund’s loss of over $400 million (55%) of stockholders’ equity.The Manager obtained origination fees and points associated with new mortgages, and the modification of existing mortgages.The Manager and Holdings now have bleak revenue prospects and sustained a significant loss in the first quarter of 2010 because the Fund no longer originates any loans and has an approximately 98% default rate on loans issued by the Fund.Because they are no longer able to generate the significant fees that they have generated in the past, the Manager and Holdings have devised a scheme to become the manager of the corporation and steal its capital. -16- 72.The Manager earned the majority of its fees through the origination, processing and modification of loans. 73.Approximately 98% of loans issued by the Fund are in default.Because the Fund’s cash level has been depleted as a result of, among other things, the Fund being unable to collect interest and principal payments on these loans, the Fund is no longer able to originate loans, and thus there is no way for the Manager, Holdings and the Individual Defendant to earn significant fees. 74.The compensation of the Manager is directly dependent upon the Fund’s ability to originate loans, and on the value of the Fund’s Earning Asset Base, or the mortgage investments held by the Fund, and the property which the Fund acquires by way of foreclosure, as determined under GAAP. 75.More specifically, as set forth in the Operating Agreement at Article14, the Manager earns an annual management fee of 0.25% of the Earnings Asset Base, 25% of late fees, penalties and any net proceeds from the sale of foreclosed assets after payment to the Fund of the principal and interest. 76.The Fund’s operating agreement provides that the Fund’s manager is entitled to receive all origination, processing, servicing, extension and other related fees that the manager receives from borrowers on loans funded by the Fund. For the years ended December 31, 2007, December 31, 2008 and December 31, 2009, the Manager earned over $28 million, $21 million, and $10million, respectively, in origination, processing and modification fees.This represented the payment of fees to the Manager using the Fund’s cash.The Manager has stated that current practice is that such fees are paid by the borrowers to the Manager at close of escrow out of the proceeds of loans, or upon closing of the relevant transaction. Therefore, to the extent these fees are higher and as a result, the principal amounts of loans are increased, the -17- Manager received more fees and the Fund had less cash available to it. Considering the Fund’s 97.7% default rate, while these fees from borrowers resulted in a substantial majority of the Manager’s fees, the Fund has not been able to recoup these amounts through repayment of the applicable loans. 77.For the years ended December 31, 2007, December 31, 2008 and December 31, 2009, the Manager earned over $ $28 million, $21 million, and $10million in origination, processing and modification fees, respectively and $968 thousand, over $1 million and $574 thousand in annual fees, respectively.The Manager’s fees also included fees for restructuring.Upon information and belief, in exchange for reorganizing the loans, the Manager obtained all of the fees and gave up certain of the Fund’s rights to recourse on the loans. 78.In the Form10-K for the period ended December31, 2008, the Manager admitted that it was close to insolvency. 79.In order to offset this loss, in part, in 2008, the Manager attempted to create a second, competing fund, called Strategic Wealth and Management & Income Fund, LLC or the SWI Fund, for which IMH Services provided the personnel. 80.When the Manager and the Individual Defendants were only able to raise $10million through this competing entity, they looked for another alternative, leading them to announce in late 2008, that they were considering a roll up of the Fund, among other strategic alternatives. The Flawed “Negotiation” of the Self-Dealing Transaction 81.According to the Consent Solicitation/Prospectus, at some point in mid-2009, the Manager and the Individual Defendants commenced discussions with a consultant, called ITH Partners, for the purpose of considering alternatives to provide Unitholders with -18- liquidity, including a liquidation of the Fund, a sale of some of its assets, or a merger or an acquisition, among other things.Larry Bain, who is affiliated with ITH Partners, has been communicating with Unitholders in support of the Conversion Transactions.However, the Consent Solicitation/Prospectus did not identify Mr. Bain as someone employed to solicit Unitholders in connection with the Conversion Transactions or provide the required background for such persons. 82.Larry Bain filed for Chapter 11 personal bankruptcy in 2009 and has been involved in the management of several failed companies. 83.The Manager dismissed the liquidation of substantially all of the Fund’s assets and could not identify an acquisition or merger partner.Notably, the Manager did not hire an independent investment advisor on behalf of the Unitholders to determine what the best course of action may have been for them. 84.Consequently, in August2009, several months into its consideration of alternatives, the Manager unilaterally determined that the best course of action would be to access the public equity market. 85.During the third quarter of 2009, the Manager then consulted with its attorneys, including tax attorneys, and a professional advisor, to determine the structure of any transaction, and determined that the Conversion Transactions would be the best alternative.Once again, neither the Manager nor the Individual Defendants sought to hire an independent consultant or advisor to represent the Unitholders. 86.In November2009, the Manager hired an advisor called ValueScopeto conduct a fair market value analysis of the Manager and Holdings, resulting in two reports. 87.ValueScope, based upon discussions with the Manager and the Individual Defendants, and the Manager’s projections came up with such a wide range of values for the -19- Manager and Holdings, however, that the Manager terminated ValueScope as an advisor and hired Sutter Securities Incorporated (“Sutter”). 88.Sutter, who did not act as an advisor to the Fund according to the Consent Solicitation/Prospectus, (which once again had no advisor), was hired only to render an opinion to the Manager’s board of directors, for informational purposes, in order to help the board address the fairness of the acquisition of the Manager and Holdings from a financial point of view to IMH and the stockholders of IMH—although they did not yet exist. 89.On December29, 2009, before Sutter completed its analysis, the board of directors of the Manager met and reviewed a draft of the Consent Solicitation/Prospectus.After questions and discussion, the board approved the filing of the Consent Solicitation/Prospectus, as did the board of Holdings—despite the fact that Sutter had not yet completed its analysis. 90.On January11, 2010, the Manager’s board met again, with a representative of Sutter present, who reviewed the process which Sutter had used to perform its fairness analysis.After discussions with the Manager’s and Holding’sadvisors, the Sutter representative indicated that after updating the opinion and making changes, Sutter was prepared to render its fairness opinion. 91.On February8, 2010, another meeting was held with the Manager’s board, Sutter and the Manager’s advisors.At that meeting, a draft merger agreement was presented and Sutter provided an update to its fairness opinion, which it then provided to the Manager’s board.The board thereafter approved the Conversion Transactions and the 2010 Stock Incentive Award, although it had already authorized the filing of Consent Solicitation/Prospectus over a month earlier. -20- 92.At no time during these meetings and discussions was an independent advisor retained to negotiate on behalf of the Unitholders, who are directly affected and harmed by the Conversion Transactions. 93.At no time was an opinion rendered stating that any part of the Conversion Transactions is fair from a financial view to the Fund’s current Unitholders. 94.In early May2010, the IMH Defendants terminated the Merger Agreement and entered into the Conversion Plan, which provided, among other things, that the consideration to be paid to for the Manager and Holdings would be decreased by the net losses which they sustain before the conversion. The Fairness Opinion 95.Moreover, the Sutter Fairness Opinion (the “Fairness Opinion”) is flawed.3 96.Given that Sutter was opining on the fairness of IMH’s purchase of the Manager and Holdings, and not the fairness of the Conversion Transactions, in determining the Manager’s and Holding’s value, it took into account the impact of the proceeds from an initial public offering, and the Manager’s and Holding’s projected income under those circumstances for the period of 2010 to 2012.It also considered that the Fund’s assets would turn over within one to three years. 97.It also took into account the Manager’s income from SWI Fund which is to be rolled up along with the Fund. 98.TheSutter analysis also did a comparables analysis, comparing the Conversion Transactions to other internalizations, including W.P. Carey & Co. LLC, and Wells 3Sutter’s Fairness Opinion is Annex F to Exhibit A, the Consent Solicitation/Prospectus. -21- Real Estate Investment Trust—which took place several years ago and before the market events of 2008. 99.Given those circumstances, Sutter opined that IMH’s purchase of the Manager and Holdings for approximately $18million in IMH stock was fair from the financial point of view to IMH shareholders. 100.Of course, Sutter did not opine-nor was it asked to opine-whether the purchase of the Manager and Holdings is fair to the current Unitholders, fair if IMH cannot go public, or fair if appropriate, comparable company transactions are considered.Moreover, the Fairness Opinion is based on a number of tenuous assumptions which all hinge on the Conversion Transactions and a subsequent initial public offering of IMH being completed. 101.Had Sutter not made those assumptions and had it rendered a fairness opinion on the consideration being given to the Manager and Holdings based upon their current and foreseeable financial condition without the Conversion Transactions, Sutter could not opine that the purchase of the Manager and Holdings is fair to the Unitholders. 102.On or about May5, 2010, Sutter updated its original February5, 2010 opinion, but did not change its opinion despite the fact that the Manager has continued to suffer losses. 103.On February 11, 2010, the IMH Defendants entered into the Conversion Agreement, which seeks to effect the Conversion Transactions.This Conversion Agreement was subsequently replaced by a May 5, 2010 Conversion Plan Agreement. 104.Pursuant to the Conversion Agreement, the Fund is to be converted into a Delaware corporation, with Unitholders receiving 220.3419 of either non-transferable shares of IMH Class B or IMH Class C shares, or a combination thereof, for each unit.The Conversion -22- Agreement contemplates that the Class B shares will eventually be converted to IMH shares, though subject to lengthy transfer restrictions, which are to be listed on an exchange, while up to $50 million of Class C shares are to be redeemed at the Manager’s discretion, with proceeds of an initial public offering, assuming that IMH can achieve an initial public offering and any such Class C shares not redeemed will be converted into Class B shares. The Terms of the Self-Dealing Transaction and Benefits that Defendants Will Personally Obtain 105.The Conversion Transactions are self-interested transactions that violate the duty of loyalty that the principals of the Manager and Holdings owe to the Unitholders. 106.Under the Conversion Agreement: (1) IMH is required to purchase the equity of the Manager and Holdings, which are wholly owned by the Individual Defendants, for approximately $18 million in IMH stock (depending upon the Manager’s and Holding’s net losses as per the Conversion Plan), despite the fact that Manager and Holdings have bleak revenue prospects and sustained a significant loss in the first quarter of 2010; (2) Albers and Meris will receive liquidation distributions on their IMH shares if IMH has raised an aggregate of at least $50 million in one or more transactions through the issuance of new equity securities, new indebtedness with a maturity of no less than one year, or any combination thereof, and completed a listing on a national securities exchange, (3) the Manager’s over $7 million in current expenses, and its future expenses, will be borne by IMH; (4) Albers and Meris will become executives and directors of IMH, and receive lucrative, although yet to be negotiated, employment agreements, stock incentives and other remuneration, and the ability to receive up to 1,800,000 shares of unrestricted IMH common stock not subject to transfer restrictions under the 2010 Stock Incentive Plan; (5) Albers and Meris will be entitled to their share of the $18 million in IMH stock even if they are terminated without cause after the Conversion Transactions; (6) -23- Albers and Meris and other executives of the Manager and Holdings will also own over 5% of IMH, although they have very few units to be converted to IMH shares; and (7) Albers and Meris will also receive yet to be disclosed indemnification agreements, an important factor given their mismanagement of the Fund. 107.Plaintiffs, however, will be damaged as: (1) it is in the discretion of the Manager, as to when and if IMH will undergo an initial public offering and be publicly listed; (2) even if an IPO occurs, the Class B shares received by the Unitholders which will be convertible to restricted IMH shares, will be subject to a lock up and not transferable for a period anywhere from six months to a year; (3) the Class C shares will be redeemed at the Manager’s discretion at a price equal to the IPO price, less selling commissions and discounts paid to underwriters, with up to $50 million of the IPO, but at a price that will be less than the Unitholders’ initial investment; (4) the Unitholders will be forced to take a reduction in their tax basis, and, thus, will lose any tax benefits which have accrued to them as a consequence of the Fund’s losses; (5) they will lose redemption rights under the Article 11 of the Operating Agreement and (6) they will also lose the right to be cashed out as provided for in that section of the Operating Agreement which refers to “roll-up” transactions and appraisal rights that they are entitled to in connection with this cash out. 108.The Conversion Transactions represent a desperate and self-interested attempt by Defendants to obtain value for their nearly insolvent advisory business and generate payments and other benefits for themselves out of the Fund, all under the guise of creating liquidity for the units held by Unitholders of the Fund.Indeed, the Consent Solicitation/Prospectus provides that substantially all revenue earned by the Manager has historically arisen from loans originated or modified on behalf of the Fund.With 97.7% of the Fund’s loans in default, and the Fund’s cash supply depleted, the current manager’s revenue -24- prospects are bleak.According to the Consent Solicitation/Prospectus, the ostensible purpose of the Conversion Transactions is to enable IMH to raise funds so that it can create liquidity for the Fund’s current Unitholders, cause the Fund to be internally managed, and raise additional funds in the public market so that IMH can take advantage of real estate related investment opportunities which the market currently presents. 109.The Fund disclosed in the Consent Solicitation/Prospectus that a primary purpose of the initial public offering and the Conversion Transactions is to achieve liquidity for Fund Unitholders; and thus failure of an initial public offering to occur would undermine the primary stated objective of the Conversion Transactions.Unitholders are looking for an exit from the Fund and to mislead the Unitholders about the prospects of an IPO will irreparably harm Unitholders. 110.It is highly unlikely that IMH will be able to undertake an initial public offering because both the Fund and the Manager are in a dire financial situation and the Manager and Holdings have a track record of mismanagement and failure.Of the $730 million of capital that the Fund has raised from its members, stockholders’ equity as of December 31, 2009, had decreased to $321.9 million, a loss of over $400 million.As of December 31, 2009, the Fund had $963,000 in cash.As of December 31, 2009 only 5 of the Fund’s 55 loans outstanding were not in default and the Fund's loans in default represented 97.7% of the total outstanding principal amount of the Fund's loans.At December 31, 2009, the Fund’s real estate owned was comprised of 17 properties acquired through foreclosure or purchase, with a carrying value of $104.2 million, an increase from $0 at December 31, 2007.Further, as of December 31, 2009, the Fund was exercising lender’s remedies which could lead to its foreclosure upon 19 of the 50 loans in default and the Fund anticipated that similar actions would be taken on an additional six loans in its portfolio.The Fund has not originated any loans or allowed any redemptions by Unitholders -25- of their investments since October 2008 or made any distributions to the Fund’s Unitholders since the second quarter of 2009.As stated in the Fund’s Form 10-Q for the period ended March 31, 2010, at March 31, 2010, 46 of the Fund’s 47 loans with outstanding principal balances totaling $517,922,000 were in default.The Fund is exercising lender’s remedies which could lead to its foreclosure upon 16 of the 46 loans in default.It anticipates that similar actions will be taken on an additional six loans in our portfolio and that of the 22 loans upon which the Fund is exercising lender’s remedies, the Fund expects to complete the foreclosure process on the majority of such loans during the last three quarters of 2010. 111.The mismanagement by the Manager and Holding has caused the Fund’s auditor in 2007 and 2008 to question in the past whether the Fund can continue as a going concern.Further, the Manager stated the following in the Fund’s amended May 17, 2010 Form 10-K/A:“the dislocations and uncertainty in the economy, and in the real estate, credit, and other markets, have created an extremely challenging environment that will likely continue for the foreseeable future, and we cannot assure you that we will have sufficient liquidity, which raises substantial doubt about our ability to continue as a going concern.” 112.Even if a public offering could occur, the Conversion Transactions do not provide for a minimum price at which it will conduct an initial public offering and it likely would be at a price that would significantly dilute the Unitholders and would yield Unitholders consideration significantly below the cost of their investment. 113.Moreover, there is no reason for IMH to purchase the Manager and Holdings.The revenues for both entities are based upon the Fund being able to originate hard asset loans, modify those loans, and recover on defaulted loans.As stated above, as of March 31, 2010, the Fund only had one loan which was not in default, and has not originated any loans since 2008.Both the Manager and Holdings are nearly insolvent, and, therefore, there is no -26- logical or business reason for the Unitholders to effectively pay almost $18 million in IMH stock to purchase them. 114.It is clear that the Conversion Transactions will not provide Unitholders with liquidity any time in the near future, if at all.Rather, the Conversion Transactions are part of an undisclosed, self-interested scheme to enable the Manager, its subsidiaries and related entities, and the Individual Defendants, to monetize their valueless management rights which they maintain under the IMH Loan Fund, LLC Restated Limited Liability Company Operating Agreement (the “Operating Agreement”) for costly expensive consideration, receive employment agreements and concomitant remuneration, off load the Manager’s liabilities and expenses onto IMH, obtain indemnification agreements, and to receive approximately 5% of IMH stock when Albers and Meris own only .06% (40.48 units) of the outstanding units of the Fund and without any additional investment. 115.The Conversion Transactions will further eliminate the standing of the Unitholders to bring mismanagement claims against the Manager and Holdings which they now have as a consequence of the Manager’s admitted failure to perform appropriate due diligence on the Fund’s current real estate portfolio, and maintain proper internal accounting controls. 116.Further, under Section 2.40 of the Operating Agreement, the Conversion Transactions constitute a “roll up” transaction, in that they involve a conversion of the Fund, along with other entities, and the issuance of securities or units of a new company. In determining that the Conversion Transactions are not a roll up, the Fund has not provided the Unitholders with the appraisal rights and a cash out option that it otherwise would be entitled to if the Conversion Transactions were deemed to constitute a roll up transaction.The consent solicitation/prospectus provides that: "The determination as to whether a transaction constitutes a “roll-up", as defined in the operating agreement, is a judgment made by the Manager and, -27- accordingly, should not be considered dispositive on the issue.It is possible that a court or other party could disagree with this determination." 117.In various of the Fund’s public filings, the Manager has admitted that it and its directors, Albers and Meris, are fiduciaries to the Fund and its Unitholders, and that in a conflict of interest situation, they are required to “exercise their fiduciary duties ... in a manner that they believe will preserve and protect” Unitholders’ rights.Form 10 filed with the SEC on April 30, 2007 (the “Form 10”) at p. 39-40.The fiduciary duties are “both contractual and imposed by Delaware common law.” Id. at 40. 118.These fiduciary obligations are further elaborated in Section 3.4 of the Operating Agreement, which states that, “[t]he Manager has fiduciary responsibility for the safekeeping and use of all funds and assets of the Company, whether or not in the Manager’s possession or control, and the Manager will not employ, or permit another to employ the Company’s funds or assets in any manner except for the exclusive benefit of the Company.”Operating Agreement at p. 16. 119.The Manager, its wholly owned subsidiary, Holdings, and the Individual Defendants are fiduciaries on both sides of the Conversion Transactions, and thus owe a duty of loyalty to act in the best interests of the Unitholders and not self-deal or act in a manner that is not a fair process and results in an unfair price. 120.The Defendants have breached, and unless enjoined, will continue to breach their fiduciary duties both to the Unitholders and the Fund. 121.The Conversion Transactions are neither fair from a process nor substantive point of view, and are a violation of the Manager’s, Holding’s, and Individual Defendants’ fiduciary obligations both under common law and the Operating Agreement. -28- The Conversion Transactions Are Procedurally Unfair 122.In light of the above facts, the Conversion Transactions are procedurally unfair for the following reasons: a.despite the Manager’s conflict of interest, no independent entity or person, whether an attorney or investment advisor, represented the Unitholders’ interests in the negotiation of the terms of the Conversion Transactions or in determining whether the Conversion Transactions are an appropriate strategy for the Unitholders; b.as such, no one has opined whether the Conversion Transactions, including the Merger Ratio of 220.3419 of ClassB or ClassC shares for every unit, the transfer restrictions or lock up provisions, and the change in the tax basis of their units to which Unitholders shares will be subject, are fair to the Unitholders; c.no one has opined as to whether the Conversion Transactions themselves, through which Unitholders will receive non-trading shares of ClassB or ClassC stock, are fair to them; d.no one has considered the value of the Unitholders’ or the Fund’s claims against the Management and Holdings, and the fact that once the conversion occurs, neither the Unitholders nor the Fund will have standing to bring those worthwhile claims, much less valued those claims in determining the Conversion Ratio; e.the Conversion Ratio is based upon the Manager’s determination of the net asset value of the Fund, which is not reliable, since as the Manager has admitted, the Fund lacks sufficient internal controls to produce accurate financial information; f.the Manager terminated its first investment advisor which was retained to opine upon whether the price being paid for the Manager’s and Holding’s equity was fair from a financial point of view to the IMH shareholders (who do not yet -29- exist) and retained another financial advisor which would provide the Manager and Holdings with the opinion supporting the Fund’s purchase of the Manager and Holdings, therefore making suspect any opinion which states that the consideration to the Manager and Holdings is fair to the Unitholders; and g.the consideration being offered to the Unitholders is far less than their original investment. The Terms of the Conversion Transactions Are Substantively Unfair 123.Pursuant to the Conversion Agreement, the Fund is to be converted into a Delaware corporation, with Unitholders receiving 220.3419 of either non-transferable shares of IMH ClassB or IMH ClassC shares, or a combination thereof, for each unit. 124.The Conversion Agreement contemplates that the Class B shares will eventually be converted to IMH shares, albeit subject to lengthy transfer restrictions of anywhere from six to twelve months, presumably to allow for an orderly distribution of IMH shares. 125.The Conversion Ratio presumably is based upon the Fund’s book value which is equal to $20 per share of IMH, providing each Unitholder with consideration worth approximately $4,406.98, considerably less than their original investment. 126.Those Unitholders who opt for ClassC shares fare even worse.The ClassC shares are to be redeemed at the Manager’s discretion, with proceeds of a public offering, assuming that IMH can go public. 127.Moreover, upon completion of the Conversion Transactions, the Fund intends to make a tax election to reduce the tax basis of those shares of IMH received by investors to fair market value, resulting in a lower tax basis in Unitholders’ shares.The Fund has -30- reported that this election will result in the inability of the Fund's Unitholders to directly realize their portion of the Fund’s loss that otherwise would pass through to the Unitholders. 128.In the meantime, under the Conversion Agreement, IMH is required to purchase the equity of the Manager and Holdings, which are wholly owned by the Albers and Meris, for over $18million in IMH stock. 129.As a consequence of the conversion of the Manager and Holdings into the Fund, the Manager’s liabilities and over $7million in current expenses, and its future liabilities will be IMH’s responsibility, while Albers and Meris become executives and directors of IMH, and receive lucrative employment agreements and other remuneration. 130.As an additional consequence of the Conversion Transactions, the Individual Defendants and other executives of the Manager and Holdings will own over 5% of IMH.They will also receive indemnification agreements, which have not yet been disclosed. 131.Finally, the Conversion Transactions do not provide Unitholders’ the rights they are entitled to under Section13.2.2 of the Operating Agreement, which provides that in the event of a roll-up, the Unitholders are entitled to appraisal rights and can receive cash in an amount equal to the Unitholders’ pro-rata share of the appraised net new asset value of the Fund. 132.Section2.40 of the Operating Agreement defines a “roll up” as a transaction involving the conversion of the Fund and the issuance of securities of the rolled up entity.Although the Consent Solicitation/Prospectus states that the Manager does not consider the Conversion Transactions a roll up, in fact, they fall precisely within that definition in the Operating Agreement. -31- 133.If the Conversion Transactions are consummated, Unitholders will lose their right to redemption that they are currently entitled to under Article 11 of the Operating Agreement. 134.In light of the lock up provisions, the lowering of the Unitholders’ tax base, the acquisition of the Manager and Holdings for stock in IMH that is valued at $18 million, the lucrative salaries and other benefits that Albers and Meris will receive as a result of their being retained as executives and directors of IMH, and the elimination of the Unitholders’ right to appraisal and to receive cash for this roll-up transaction, the Conversion Transactions are unfair from a substantive standpoint. 135.The price of the Conversion Ratio is unfair because: a.there has been no consideration of the value of the Fund’s or the Unitholders’ mismanagement claims against the Manager and Holdings, nor any consideration of the reduction in their tax basis of their units; b.upon completion of the Conversion Transactions, the Fund intends to make a tax election to reduce the tax basis of those shares of IMH received by investors to fair market value, resulting in a lower tax basis in Unitholders’ shares. c.there is no guarantee that IMH will be able to list on a national exchange or undertake an IPO, given the current financial state of the Fund and the Manager and therefore, the Unitholders potentially could end up with no consideration for their units and no liquidity; d.if a Unitholder opts for receipt of Class C shares, it has no idea how much consideration it will receive, since Class C shares, according to the Consent Solicitation/Prospectus, will be redeemed at a price equal to the IPO price, less selling -32- commissions and discounts paid to underwriters, with up to $50 million of the IPO, but at a price that will be less than the Unitholders’ initial investment; e.even if IMH is able to become listed on a national securities exchange, the Fund has not provided a minimum price at which it would be willing to conduct an IPO, and Unitholders do not know how much the Class B shares will be worth, as those shares can only be converted to IMH shares, and sold subject to lengthy lock up provisions.Thus, they may not be worth anything (much less fair consideration) to the Unitholders; and f.the Conversion Ratio was determined based upon unreliable financial information. 136.The price of approximately $18 million (less net losses as per the Conversion Plan) in IMH shares being paid for the Manager and Holdings is unfair as they are nearly insolvent and doubts have been raised as to their ability to continue as a “going concern,” have suffered a significant loss in the first quarter of 2010 and have bleak revenue prospects.Further, there are two pending class action lawsuits challenging the Conversion Transactions.In light of those actions, the Manager and Individual Defendants may have material contingent liabilities to the Unitholders for, inter alia, mismanagement, fraud and breach of fiduciary duties. 137.The Conversion Transactions are further a breach of provision 3.5 of the Operating Agreement, and are being effectuated solely so that the Manager, Holdings and the Individual Defendants can guarantee themselves an income stream, other benefits, job security, and use the Fund’s assets as a basis for raising public funds, in order to engage in transactions which will increase their remuneration. -33- The IMH Defendants Coerced Unitholders’ Consents, Including Through Misleading and False Disclosures, Prematurely Closed the Vote, and Chilled the Voting Process
